DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 10/14/2021, 11/29/2021, and 03/25/2022 has/have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.
The information disclosure statement (IDS) submitted on 10/14/2021, 11/29/2021, and 03/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim requires “after said microphone array locating a second origin of a spoken wake-word and said computer vision system identifying said first human at said second origin, retrieving said user profile for said first human.”. This is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires “after said microphone array locating a second origin of a spoken wake-word and said computer vision system identifying said first human at said second origin, retrieving said user profile for said first human.”. This is not described in the specifications and therefore deemed indefinite. In particular, the specification is silent on the “computer vision system identifying said first human at said second origin” and further “retrieving said user profile for said first human” based on this. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al (US 20110154266) in view of Shin et al (US 20190214011).
Regarding claim 1, Friend discloses a method for gesture-based control of a display device comprising: 
providing a display device comprising a computer vision system and a microphone array (Fig. 1 the target recognition, analysis, and tracking system 10 which includes capture device 202; ¶39 An aspect of the application that can be done via a mouse, or clicker, or laser, or microphone, or other peripheral device can be done via gestures); 
said computer vision system identifying a first human at said origin (¶88 identifying the creator in the physical space); 
forming a user profile for said identified first human, said user profile including facial recognition data for said identified first human (¶89 the system may analyze the data captured by the capture device 202 and employ body/facial recognition techniques to identify specific users. If a user profile does not exist for a user, the system may create one); 
said computer vision system recognizing at least one control gesture performed by said identified first human (¶18 A computer environment may be used to recognize and analyze the gestures made by the user in the user's three-dimensional physical space; ¶36 consider that display 222 shows a virtual chalk board or dry erase board, the user's gestures may be recognized to draw or write letters to the screen, switch between slides in a slideshow, pause a slideshow, etc.), said at least one control gesture corresponding to a ruleset for operating said display device (¶36 consider that display 222 shows a virtual chalk board or dry erase board, the user's gestures may be recognized to draw or write letters to the screen, switch between slides in a slideshow, pause a slideshow, etc.); and 
operating said display device in accordance with said recognized at least one control gesture (¶36 consider that display 222 shows a virtual chalk board or dry erase board, the user's gestures may be recognized to draw or write letters to the screen, switch between slides in a slideshow, pause a slideshow, etc.; ¶39 The movement of the user's finger may simulate the movement of a laser pointer, and the system may recognize the gesture and display a spot of light on the screen that corresponds to the finger movement).
Friend fails to specifically teach a microphone array locating an origin of a spoken wake-word.
Shin teaches a microphone array locating an origin of a spoken wake-word (¶41 an electronic device 100 receiving a voice command uttered by a user 1 through multiple microphones 110-1 to 110-4; ¶81 The display unit 350 may display a direction which is determined as a user direction through wake-up word recognition, with reference to a location of the electronic device 300).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a microphone array locating an origin of a spoken wake-word from Shin into the method as disclosed by Friend. The motivation for doing this is to improve applications for audio signal processing.

Regarding claim 2, the combination of Friend and Shin disclose the method of claim 1, further comprising: 
storing said user profile in a computer-readable storage medium (Friend ¶94 system may have access or otherwise store profiles; ¶140 store a gesture profile 205 associated with the user in a computing environment such as computing environment 212); 
repeating said locating (Shin ¶41 an electronic device 100 receiving a voice command uttered by a user 1 through multiple microphones 110-1 to 110-4; ¶81 The display unit 350 may display a direction which is determined as a user direction through wake-up word recognition, with reference to a location of the electronic device 300; ¶91 Meanwhile, the multiple sound source location localization module (MSSL) 341 employing the microphone-array technology according to an example embodiment may include a method of repeating the above-described sound source location localization M times in order to estimate a location of the M number of sound sources; therefore it is obvious this can be repeated for another user), said identifying, said forming, said recognizing, and said operating steps for a second human (Friend ¶88 Other users detected by the system may be given a secondary user designation; therefore the steps are repeated for a secondary user; ¶89 the system may analyze the data captured by the capture device 202 and employ body/facial recognition techniques to identify specific users. If a user profile does not exist for a user, the system may create one; ¶36 The capture device 202 may capture data representative of a user's gestures, such as the gestures of each of the users 260, 261, 262, 263. As shown in FIGS. 2A and 2B, the users can be at varying distances from the system 200 or from specific components in the system, and still have control over aspects of the system. The gestures may be recognized as controls of the presentation of information); 
after said microphone array locating a second origin of a spoken wake-word and said computer vision system identifying said first human at said second origin, retrieving said user profile for said first human (Friend ¶89 the system may analyze the data captured by the capture device 202 and employ body/facial recognition techniques to identify specific users. If a user profile does not exist for a user, the system may create one).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a repeating said locating from Shin into the method as disclosed by Friend. The motivation for doing this is to improve applications for audio signal processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669